It having been reported to the Court that Franklin P. Samples of Huntsville, Alabama, has been disbarred from the practice of law by the Supreme Court of Alabama, duly entered September 1, 1971, and this Court by order of November 22, 1971 [404 U. S. 963], having suspended the said Franklin P. Samples from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It Is Ordered that the said Franklin P. Samples be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.